OFFICE    OF THE ATTORNEY         GENERAL      OF TEXAS

                               AL&TIN




Hon. Ctlmley Lockhart
State Traaeurer
Austin, Terse
Dear Sir:




          We have for aaknwl
9, 1939, wherein you re
aeat upon the followLaa,




                                     relsase     wh4n 4ay af

                                        0 euateapletes that the
                                        &44 in rsspeot 40 844w-
                                        4 tenam a the Ad.    Th4




Tr44aurer   is, of oourse,   wa4eolz7     to   th4   4rfecCir4   aU~11ais-
treeion   0r the tN~t.     TEe StatsTreacrons 26 thirrefaw eat&-
orSeed 8nB requir4d    to me to ittbnttb488    dutire ax4 per-
f0m24a.  Ewarer,    it ia,    of eourw, not oenttmplatd           br the
statutes tlmt the Stats      Treamxmr eh4uM,   4ut ai        3fat4 lb&VlO,
Hon. Oharley Lockhart, June 16, lQ?i& Fag@ t.


defray the cost of reoordlng these assignments,but the
oost of this must be defrayed by the oorporationdsposit-
lng the seourltles.

          You also ask the broad and general qusetlon as
to the duties and reaponslbilltlesof the State Treasurer
as regards the seourltles plaoed with him under the trust
agreementsreterred to in Artlole l&24-a.
          The law oontamplatssthat the Treasurer shall
reoelre  as tmstee, euoh eeouritissas may be approved
as ellg~ble and aufrlolsntior deposit,   in wrltlng, by
the State Benkl~ Commfasloner. These aeourltlea    are to
be held by the State Treasursr in aooordanoe with the farm
of the trust agreement whIoh shall have been approved in
wrltlng by the Banking CoDIlnlsrloner. Suoh asourltlesare
only authorized to be wIthdrawn ima the.posreasIon of the
State Treasurer upon a written osrtlfloate of autborlzation
to do 80 from the Banking Oommisslonaror Texas, whloh.oar-
tltiaats shall be filed with the State Treasurer;and whloh
oertlrloate shall state that the wIthdrawal of the parti-
oular eeourltIasIs authorized by the Banking Oaaniaalonar
and that amh wIthdrawa will not raduoe the amount of
8aourltleabelow tha amount required by tha Aot, the Aot as
'youknow, requiring that outatandlng installmentobllgationr
of the oorporatlonshall be aeourad at all times by aeouri-
the having the reasonablemrket value equal to the wlthdmw-
al or oanoellationvalue oi suah obl&atlons outstanding,
            The law leema to oontamplate ohieily that the
State Treasurer shall be the oustoblan of the reouritlaa,
and that he shall deal with euoh aeourltls6   in ths manner
providsd by the trust agreement approved by the Sankirrg
0mmiaaloner, at lea& lmwotar aa auah trust agreement doea
not violate   the terms or the law.
          The above disauralon of the dutias and rwponribi-
lltias of the PltateTreaenrer with regard to them BeOuritiea,
la, or naoesslty, rather gsneral. U you will Uireot our
attention to any epeoiiioaattsra upon whioh you are In
doubt, we will endeavor to adviaa you.
                                Yours very tinily
                             ATTORBJEP   OEHERALOPTXAS

StwFlWP